KELLEY, Judge,
dissenting.
I respectfully dissent.
I agree with the majority’s conclusion that the sweeping language of the Declaratory Judgments Act, 42 Pa.C.S. § 7533, permits an action challenging the validity of a public contract based upon the “Right-to-Know Act”, Act of June 21, 1957, P.L. 390, as amended, 65 P.S. §§ 66.1-66.4. However, I do not agree with the majority’s conclusion that by entering into the “Intergovernmental Agreement” with PLCM, DGS has not burdened or impeded the flow of information, or otherwise frustrated the purpose of section 2403(h) of The Administrative Code of 1929, Act of April 9, 1929, P.L. 177, as amended, 71 P.S. § 633(h).
As the majority notes, section 2403(h) provides, in pertinent part, that DGS shall be empowered,
[t]o permit, subject to such terms and conditions as the [DGS] may, and as hereinafter specifically provided, shall, prescribe, any political subdivision or authority created by a political subdivision ... to participate in or purchase off purchase contracts for materials, supplies and equipment entered into by the department.
As the majority also notes, before 1992 municipalities dealt directly with DGS regarding purchases under section 2403(h), and DGS provided information to the municipalities free of charge. On November 1, DGS entered into the “Intergovernmental Agreement” with PLCM. The Agreement provides, in pertinent part:
NOW THEREFORE, DGS and [PLCM] agree as follows:
1. In its invitations for bids for its annual and other periodic requirements contracts, DGS shall continue to request the bidders *1158to allow political subdivisions to participate in or purchase from such contracts.
3. [A]s each DGS procurement contract is executed by the Department, DGS shall routinely provide [PLCM], on at least a weekly basis, with a copy of those contracts which eligible political subdivisions can participate in or purchase from. DGS and [PLCM] will endeavor to establish an on-line communications system so that the information to be provided to [PLCM] under this paragraph will be provided as soon as it is entered into the system.
5. In order for a political subdivision to receive information in regard to contracts available for political subdivisions to participate in or purchase from, it will be required by DGS and [PLCM] to pay a subscriber fee to [PLCM]. Payment of the subscriber fee will entitle the subscriber to receive piggyback purchasing material and information from [PLCM] in addition to access to a toll-free 800 number. ...
6. [PLCM] shall provide subscribers, on a quarterly basis, with a listing of all DGS procurement contracts available for political subdivisions to participate in or purchase from. In addition, upon request, [PLCM] will provide subscribers with requested contract information from the DGS book of awards. The book of awards shall include the contract terms and conditions and prices. [PLCM] will also provide subscribers with a quarterly newsletter. This newsletter will provide information on contract availability, contract modifications and reference material to educate political subdivision officials on the piggyback purchasing program. [PLCM] will provide a toll-free 800 number for its subscribers in order for subscribers to request contract information and inquire about product availability.
7.DGS shall use [PLCM] as its exclusive representative for the dissemination of contract information to political subdivisions ....
It is clear from the express terms of the Agreement that DGS and PLCM intended that only PLCM would disseminate contract information to the municipalities that wished to participate in the purchasing program. However, the majority correctly notes that the Right-to-Know Act provides a secondary, albeit unintended, means of access to the contract information. Thus, all qualifying municipalities have some means of obtaining the contract information from DGS.
However, unlike members of PLCM, the municipalities requesting information under the Right-to-Know Act will not be privy to all of the information disseminated by PLCM under the Agreement. In addition, the contract information will not be available to these municipalities in as timely a manner as those who are members of PLCM. Thus, the Agreement will result in disparate treatment between PLCM members and those municipalities who chose not to join PLCM.
Unlike the majority, I must conclude that the Agreement interferes with the means of access to contract information, and that DGS has burdened and impeded the flow of information to nonmembers of PLCM. I do not believe that section 2403(h) contemplated a situation in which, based on PLCM membership, municipalities would be treated differently in accessing contract information from DGS. Such a system adds another unnecessary layer of bureaucracy, hinders the free flow of information from DGS to all qualifying municipalities in the Commonwealth, and runs contrary to the purpose of section 2403(h). As a result, I must dissent.